ON PETITION FOR REHEARING
PER CURIAM.
The petition for rehearing is denied. However, appellee’s suggestion and motion for certification to The Supreme Court of Florida is granted and the following two questions are certified to The Supreme Court of Florida as matters of great public importance:
I
Is an insurer under a mortgagee insurance policy that insures against loss or damage sustained or incurred by the insured by reason of the invalidity or unen-foreeability of the lien of the insured mortgage upon the estate or interest involved obligated, in a foreclosure of said mortgage, to provide a defense to the insured against the claim of a defendant raised by general denial that the insured mortgage was executed by the fee simple owner of the mortgaged property?
II
Was the claim asserted in this case by way of a general denial that the insured *311mortgage was executed by the fee simple owner of the property subject to the insured mortgage litigation founded upon an alleged defect, lien, encumbrance, or other matter insured against by the policy in question obligating the insurer to provide a defense to the insured?
DOWNEY and WALDEN, JJ., concur.
LETTS, J., concurs specially.